 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 6                                          AT TACOMA

 7        EMANUEL FINCH,,
 8                                                              CASE NO. 3:19-cv-5675 RBL-JRC
                                  Plaintiff,
 9                                                                ORDER ADOPTING REPORT
                  v.                                              AND RECOMMENDATION
10        K. RICHARD WHITEHEAD, et al,
11                                Defendant.

12          The Court, having reviewed the Report and Recommendation of Magistrate Judge J.

13   Richard Creatura, objections to the Report and Recommendation, if any, and the remaining

14   record, does hereby find and ORDER:

15          (1)        The Court adopts the Report and Recommendation.

16          (2)        Defendants K. Richard Whitehead, and Department of Assigned Counsel’s

17                     Motion to Dismiss (Dkt. 6) is granted, and Plaintiff’s claims against these

18                     defendants are dismissed with prejudice. Plaintiff’s motions for Scheduling Order

19                     (Dkt. 8), to Remand/Remove case back to Pierce County Superior Court (Dkt.

20                     13), to Challenge the Sufficiency of the Pleading Under FRCP 12(b)(6) (Dkt. 19),

21                     Application for Writ of Mandamus (Dkt. 22) are denied as moot.

22

23

24


     -1
 1        (3)   The Clerk is directed to send copies of this Order to Plaintiff, counsel for

 2              Defendants, and to the Hon. J. Richard Creatura.

 3
          DATED this 12th day of November, 2019
 4

 5

 6
                                                       A
                                                       Ronald B. Leighton
                                                       United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     -2
